 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   CARLOS ARTEGA,                             Case No. 2:19-cv-07226 ODW (AFM)
12
                         Petitioner,
                                                ORDER ACCEPTING FINDINGS
13          v.
                                                AND RECOMMENDATIONS OF
14   KEN CLARK, Warden,                         UNITED STATES MAGISTRATE
                                                JUDGE
15
                         Respondent.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
18   Habeas Corpus, records on file and the Report and Recommendation of United States
19   Magistrate Judge. Further, the Court has engaged in a de novo review of those
20   portions of the Report to which Petitioner has objected. The Court accepts the
21   findings and recommendation of the Magistrate Judge.
22         IT THEREFORE IS ORDERED that Judgment be entered (1) denying the
23   Petition for Writ of Habeas Corpus; and (2) dismissing the action with prejudice.
24

25   DATED: February 24, 2020
26                                         ____________________________________
                                                   OTIS D. WRIGHT, II
27                                           UNITED STATES DISTRICT JUDGE
28
